                                                                         FILED
                                                                       U. S. DISTRICT COURT
                                                                  E STERN DISTRICT OF TEXAS


                                                                         JUL 1 6 2020

                                                                  BY
                                                                  DEPUTY.




PLEASE DELIVER ATTACHED COURT CORRESP DENCE TO
ADDRESSEE AND HAVE FOLLOWING RECEIPT E CUT b.
PLEASE RETURN EXECUTED RECEIPT TO TH Sc utft: ilF
ADDRESSEE IS NO LONGER AT YOUR INSTITUTION, PLEASE
ADVISE US OF RELEASE DATE & FORWARDING ADDRESS AND/
OR NAME AND ADDRESS OF PAROLE OFFICER. THANK YO ! -
U.S. DISTRICT CLERK
re: r.Jcrcv 7                Ric trct ol hoicM
RECEIVED:.
on this d. . 'e- ~7 •~- l , 20 2        at I   • 3>S" ( rnyp.m.

at j jbfa/                     e        (Ja i "f
                         (Name of Institution) .


  Witness (if by mark) (Signature, or ark, of addressee)


  Witness (if by mark)

WE CERTIFY THAT THE ADDRESSEE (REFUSED) OR (WAS
UNABLE) TO SIGN THE ABOVE RECEIPT, BUT THAT THE
COURT CORRESPONDE CE AS DELIVERED TO THE
ADDRESSEE AT A.M./P.M. ON THIS DAY
OF , 20 , AT .
                            (Na e of Institution)



Signature of Institution Delivering Agent




Witness
